ILND 44
                                     Case: 1:19-cv-04105 Document #: 2 Filed: 06/18/19 Page 1 of 1 PageID #:7
                                                                                                   CIVIL COVER SHEET
                                                                                                                                                                                                                                                                 w
The ILND 44              cMl cover        sheet and the information contained herein neither replace nor supplement the                                  filing and service ofpleadings or other papers as required by law, except                               as


of initiating the civil docket sheet. (Scc                     inslr;ucfrons on        aet page ofrhis form.)

I. (a) PLAINTIFFS                                                                                                                               DEFENDAIITS
    OUINN RICKERT                                                                                                                               ANGELA ENSALACO


     (b)          County of Residence of First Listed                    p1666          KANE                                                    County ofResidence ofFirst Listed Defendant                                DUPAGE
                                                  (Except in U.S.        plaintiffcuu)                                                          (r
                                                                                                                                                lvr


     (C)         ettorneys (fim name,          address, and telephone number)                                                                    , 1'.19-cv-04105
    PRO SE                                                                                                                                             Judge Rebecca R. Pallmeyer
                                                                                                                                                       Magisffie Judge Gabriel A. Fuentes
tr.    BASIS OF JIJRISDICTION                                      (checkstebox, onty.)                                   m.       CITIZENSHIP OF PRINCIPAL PARTIES                                                  @or   Divosity     cuu      ontv.)
                                                                                                                                     (Check 9gz box, onlylor plaintiffand        ryboxlor          defendant.)
Et          U.S. Government                      E3      Federal Question                                                                              PTF DEF                                                                                      PTF DEF
                 Plaintitr                                     (U.5. Goverilment no, a pdrty)                                        CitizenofThisstat€ trl tr t                                     Incorporated or Principal Place                 q  Ea
                                                                                                                                                                                                     ofBusiness in This State


E    2      U.S. Govemcnt                        E+       oivmity                                                                    Citizon of Anothu       Stat             EZ E            2      Incorpomted and Principal Place                             tr5
                 Defendmt                                      qildicare citize8hip        ofportiu   in   ltm III.)                                                                                 of Buiness in Anotler State

                                                                                                                                     Citizen or Subject ofa                   tr: tr:                Foreign Nation                                              tro

w.          NATIJRE OF SIIIT /cr".t

Ettotnsrue                                            PERSONAI. INJIJRY                         PERSONALINJIJRY                           510Motio$ to Vertc Sdt@cc                   710 Fah     labor StedEds Act           E 3?SFabcClaisAct
I    tzo rrarinc                                  E     :to,Lirplane                           E 365 Pmoral lujuy -                       Hrbes Corpur:                               720  llbor/Meag€Bdt R€latioil           E 376 QuiTm(31 USC3729(a)
I    tlO IraiUe ect                               E     3lsAirplaneProduot                            Prodwt Lisbility                    530   G@qsl                                 740 Railway hbor Act                    fl 400St t€Reappotiomt
E    140 Ncgotiable       Instlumtrt                            Li.bility                      E 367H@lthcil€/                       E    s:s oeth Pcnatty                            75 I Fmily ud Mcdical                   E 4loAtrtittust
E    150    R4ov€ry of orcrpsy66t                 E     320    Assult, Libel &       SlandGr         Phalmcflti@l                    E    5+oMmdmu&otha                                     Iavc   Act                        E 430Bs*sudBeking
            &    Enforemt       of Judgment       E     330    Fed@l Bnployss'                       P$onal ltrjury                  E    sso   cMtnights                             790 Othq Iabor Littation                E 45oco@
El l5l Medice    Act                                           Liability                               Prcdud Liability              E    sss   Primcoditim                           791   Eqloyec Rcti@trt                  E 460 DQortdiotr
f]   152 Re@very of Def.ulted stud@t              E     340    Meire                           E   368 Asbcstos   Pffitral Injuy     E    seo Civlt oetaircc   - Couditiors                 I&oreSruityAct                    E 470 Racketq Inflwrced and
         lDe (ExcMes VctrN)                       E     345    Mdnc      Producl Liability             Prodrct    Uability                                                                                                              CorW Orgeizttious
E
El
     I 53

     160
            IGcovery of      Vrtae's Bocfits
            stocktoldtrs' suits
                                                  E
                                                  E
                                                        350
                                                        355
                                                               Motor Vchicle
                                                               Motor Vehiclc                       PERtrIONAL PROPERTY
                                                                                               E 370 othaFnud
                                                                                                                                                l""E-E                                                                        E
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                  4S0Coawcrcdit
                                                                                                                                                                                                                                  4gocsbldsatTv
                                                                                                                                                                                                                                  850 S€ruitics/ComditicE/
f]   tm Othc contract                                          Prcduct   Lisbility

                                                                                                                                                        II
                                                                                                                                                                                                                                        Exchang€
D    195    Codrsct Prcduct Liability             E     360OtherP@mllnjuy                      E 371 Tntthinknding
E    196    Fruohis€                              E     362P@Bllnjury-                         E 380OthoPnsmt                              JUN                   2019           E     835 Pat€nt   -Abbreviated               E   890 Oth$ Statutory ActioN
                                                               Mcdiel Mrb@ctice                        Prcpcrty Da@ge                                                                       Nil   Drog Ap?lication            E   891   AgrioulnralAck
                                                                                                                                                                                                                              E
                                                                                                                                      TI{OMASG BRUTON E
                                                                                               [   385PrcpatyDmge                                                                     8,()Tndemk                                  893   Eovircucntal Matt6
                                                                                                                                                                                                                              E   895 Fr@doE of       ldo@tiotr Act
                                                                                                                                      lK        U.S. DISTRICTCO                                                               E   896 tubihdtiotr
                                                                                                                                                                                                                              E   899   Adoitriltrativc Ito@dre
                                                                                                                                                                                 El                                                     Act/Reviil or Appol of
     210    l8d     Cotrdelrutio!                 [     440othaCiviltughts                         422 Appeal 28 USC 158                 625 Drug Relatcd    Seirue                   861   HIA(1395fr)
     220 For€cloiue                               El    4lt votiag                                 423 Withdrawal 28 USC 157                    ofPropdty2l USC    881                862 Black    Lug   (923)                          Agency Dccision
LI
n230R6tIr6e&EjectMt                               E     ,{42   Eqlolaeut                                                                 690    0tb6                                  853 DIwC/DIww (a05(g))                  E   950 Coutitutioaality     of
                                                                                                                                                                                      864 SSID Title XVI                                 Stat€   Stahrt6
E    24O Torts to     Lrod                        E     ,{43   Howing/
                                                                A@mdatioc                                                                                                             865 RSI (405(g))
!    245 Tort Prcduct l-iability
E    zgo    eu    otlo   ncat   nopcrty           E     445Arer.ilDisbiliti6-
                                                           Erylolmat                           E   463 Habo.8 Colpu -
                                                                                                       Alim Detahe
                                                  fl    ,+45   Amq. dDirabiliti* -                     (Prirmc Petitio )
                                                               Othq                            E +6sothot -igrut
                                                   E    448 Educatiotr                                 ActioN
                                                                                                                                                                                 E    871   IRS*Thid Pdty
                                                                                                                                                                                             25 USC 7609


V. ORIGIN                    (Chuk one box, only.)
E I Origiml                         E 2       Removedfrom                   fl    3     Remandedftom                    tr 4         Reinstat€dor              tr 5      Transferredfromg                   o    Multidistrict    E      8       Multidistrict
                                              State Court                               Appellate Cout                               Reopened                            Another District                        Litigation                      Litigation
                hmeeding                                                                                                                                                                                                                         Direct File

VI. CAUSE Of' ACTION                             (Erter U.s.       civil     statute   mdtr which you rc filing md                 V[I.    PTeViOUS      BankrUptCy MatterS (Fornatureofsuit422atd423,enttrthe casenumbffand
wite        a   bricf statement of caue.)                                                                                          iudge for any associated bukruptoy         mtter previouly           adjudicated by a judge of this Coud. Use a s€Pmte
                                                                                                                                   attachmnt if ncccssary.)
    42 U.S.C. S 1983 VIOLATION OF CONSTITUTIONAL RIGHTS
VITT. REQTJESTED IN                                                          Cheok ifthis is a class action under Rule                          DEMAND$ EQUITABLE                                 Check Yes only if demended in complalnt'
                                           EQUITABLE                         23. F.RCV.P.                                                                                                         JTJRYDEMAND: EYes ENo
DL RELATED CASE(S)                                    Qeeinstuaiorc)
            IF     ANY                                                           Judge                                                                                        Docket Number

 X. This cuse Qhukorebox, only)lB
 Drte
    6-1 3-201         I
                                                                                 *ffi"*"fl=f.*:)
                                                                is not a refiling of a previously dismissed                  action I           is a refrling of case number


                                                                                                                                                                   PRosE
                                                                                                                                                                                                    I     previously dismissed by Judgc
